In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-1094V
                                     Filed: August 5, 2016
                                        UNPUBLISHED

****************************
JASMINE MORGAN (Parent),               *
On behalf of the Estate of             *
C.S. (deceased, minor),                *
                                       *
                    Petitioner,        *      Damages based on proffer;
                                       *      Diphtheria, tetanus and acellular
                                       *      Pertussis (“DtaP”); Encephalopathy;
SECRETARY OF HEALTH                    *      Death; Table Injury
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Rabiah Abdullah, Rich Law Firm, P.C., Washington, D.C., for petitioner.
Michael Patrick Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 10, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that C.S. died of acute cerebral edema and brain
herniation as a result of receiving, inter alia, a DtaP vaccine. Petition at 1. Petitioner
alleged C.S.’s injury and death were either caused in fact by his vaccinations or
constituted an injury contained within the Vaccine Injury Table. Id at 6. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

     On June 9, 2015, a ruling on entitlement was issued, finding petitioner entitled to
compensation for an on-Table Encephalopathy. On August 5, 2016, respondent filed a

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$375, 332.22, including $25,302.25 for reimbursement of a Commonwealth of Virginia
Medicaid lien. Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

      •    A lump sum of $25,302.25, which amount represents reimbursement of a
           Commonwealth of Virginia Medicaid lien, in the form of a check payable
           jointly to petitioner and

                           Department of Medical Assistance Services
                           Accounts Receivable 8th Floor
                           600 E. Broad Street
                           Richmond, VA 23219 3

       •   A lump sum payment of $350,029.97 in the form of a check payable to
           petitioner as the legal representative of the estate of C.S.

   These amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                            s/Nora Beth Dorsey
                                            Nora Beth Dorsey
                                            Chief Special Master




3   Petitioner agrees to endorse this check to the appropriate State agency. (Proffer at 2.)

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                        2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MASTERS
____________________________________
JASMINE MORGAN (parent), on behalf )
of the Estate of C.S., (minor, deceased),  )    ECF
                                           )
                Petitioner,                )    No. 14-1094V
                                           )    Chief Special Master
        v.                                 )    Nora Beth Dorsey
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                Respondent.                )
                                           )

                      PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On June 9, 2015, former Chief Special Master Denise K. Vowell issued a Ruling on

Entitlement determining that petitioner was entitled to vaccine compensation for the death of her

son, C.S., following his receipt of multiple vaccinations on November 16, 2012.   Based upon

the evidence of record, respondent proffers that petitioner should be awarded $375,332.22, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a).   Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through the following lump sum payments:

       a) a lump sum of $25,302.25, which amount represents reimbursement of a
          Commonwealth of Virginia Medicaid lien, in the form of a check payable jointly to
          petitioner, and

                      Department of Medical Assistance Services
                      Accounts Receivable 8th Floor
                      600 E. Broad Street
                      Richmond, VA 23219
       Petitioner agrees to endorse this check to the appropriate State agency.

       b) a lump sum payment of $350,029.97, in the form of a check payable to petitioner as
          the legal representative of the estate of C.S.

Petitioner agrees.   These amounts account for all elements of compensation under 42 U.S.C.

§ 300aa-15(a) to which petitioner would be entitled.

       No payments shall be made until petitioner provides respondent with documentation that

she has been appointed as the legal representative of C.S.’s estate.

                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Acting Deputy Director
                                              Torts Branch, Civil Division

                                              VORIS E. JOHNSON
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division



                                              /s/Michael P. Milmoe
                                              MICHAEL P. MILMOE
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division
                                              U. S. Department of Justice
                                              P.O. Box l46, Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Direct dial: (202) 616-4125
Dated: August 5, 2016                         Fax: (202) 616-4310